Citation Nr: 0711822	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-39 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
disorder.

2.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1967 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  

The claim for a higher rating for PTSD and the reopened claim 
for service connection for a back disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a lumbar 
spine disorder was previously denied by the RO in March 1979 
on the basis that although a lumbosacral strain was noted in 
the service medical records, the veteran had not established 
continuity since service and a lumbosacral strain was not 
noted on the VA exam.  The veteran was notified of the 
decision and his appellate rights, but he did not perfect an 
appeal of the decision.

2.  The RO declined to reopen the claim for service 
connection for a lumbar spine disorder in a decision of July 
2000, and again the veteran did not appeal.  

3.  The additional evidence presented since the prior 
decisions includes competent medical evidence demonstrating 
the existence of a current lumbar spine disorder and 
testimony given by the veteran regarding continuity of 
symptomatology since service, which together raise a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a lumbar spine 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in September 2002 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The Board also notes that the veteran 
has been informed through the letter of the definition of new 
and material evidence, and what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, the correspondence adequately informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The veteran's initial duty-
to-assist letter was provided before the adjudication of his 
claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service medical records have been 
obtained.  The veteran has presented statements from his 
private physicians.  He has had a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to reopen the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a lumbar spine disorder.  He asserts that his current 
back problems were incurred in service.  

The veteran's service medical records show that he was seen 
for complaints of back pain on many occasions.  A record 
dated in May 1967 reflects that the veteran stated that he 
developed severe low back pain while doing physical therapy.  
It was noted that he was in his fifth week of training.  He 
reportedly had a previous history of back pain for about 10 
years.  On the orthopedic clinic referral it was stated that 
he was unable to stand due to pain, but a subsequent 
orthopedic examination was negative.  Service records dated 
in, May 1969, June 1969, July 1969, and November 1969 also 
show complaints of back pain.  

The veteran's claim for service connection for a lumbar spine 
disorder was previously denied by the RO in March 1979 on the 
basis that although a lumbosacral strain was noted in the 
service medical records, the veteran had not established 
continuity since service and a lumbosacral stain was not 
noted on the VA exam of March 1979.  The veteran was notified 
of the decision and his appellate rights, but he did not 
perfect an appeal of the decision.

The RO declined to reopen the claim for service connection 
for a lumbar spine disorder in a decision of August 2000, and 
again the veteran did not appeal.  

The rating decisions which denied service connection are 
final based upon the evidence then of record. 38 U.S.C.A. § 
7105.  However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in 2003, the regulations in effect since August 29, 
2001, are for application.  Nevertheless, to whatever extent 
the new legislation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.

The additional evidence presented since the prior decisions 
includes testimony given by the veteran during a hearing held 
before the undersigned Veterans Law Judge in February 2007.  
He testified that he sustained a back injury during service 
during combat, and that he experienced symptoms since 
service.  

The veteran has also presented medical evidence from VA 
medical facilities and a private chiropractor pertaining to 
current back problems.  A letter dated in November 2004 from 
Jeremy T. Adams, a chiropractor, indicates that the diagnoses 
included degeneration of the lumbar spine, and associated 
myofascial pain syndrome and segmental dysfunction of the 
cervical, thoracic and lumbar spine.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a lumbar spine disorder raises a 
reasonable possibility of substantiating the claim.  The 
Board also notes that the previously considered evidence did 
not include any testimony such as that given by the veteran 
during the hearing held in February 2007.  The testimony 
added additional information such as the events which 
occurred during service and the symptomatology after service.  
Moreover, the Board notes that some of the medical evidence 
indicates that the veteran has a current low back disability.  
The evidence addresses the two bases for the original denial 
of the claim.  Therefore, the Board concludes that new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for a lumbar spine 
disorder.  


ORDER

The request to reopen a claim for service connection for a 
lumbar spine disorder is granted.  To this extent only, the 
appeal is granted.  


REMAND

The Board finds that VA has not yet met its duties under the 
VCAA with respect to the reopened claim for service 
connection for a back disorder and the claim for a higher 
rating for PTSD.  The VA examination report dated in July 
2004 indicates that the veteran had been hospitalized for 
suicidal ruminations in 2004.  Some of the inpatient records 
from that hospitalization are in the claims file, but the 
hospital discharge summary is not of record.  The Board finds 
that additional efforts should be made to obtain that record.  

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  An orthopedic examination would 
allow an opportunity to obtain a medical opinion regarding 
whether any current back problems are related to the 
complaints noted during service.  

Regarding the PTSD claim, during a hearing held before the 
undersigned Veterans Law Judge in 2006, the veteran testified 
that his PTSD had increased in severity since the most recent 
VA psychiatric evaluation examination.  The veteran's most 
recent disability evaluation examination were conducted in 
July 2004.  The Board concludes that in light of the passage 
of time since the prior examination as well as the veteran's 
testimony regarding increasing severity since that 
examination, an additional psychiatric examination would be 
useful in assessing the current severity of the post-
traumatic stress disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide authorization 
forms necessary to allow the RO to obtain 
his recent psychiatric and back treatment 
records, to include the above referenced 
VA hospitalization discharge record from 
2004.  Thereafter, the RO should attempt 
to obtain those records.  

2.  Thereafter, the RO should make 
arrangements to afford the veteran an 
orthopedic examination.  The examiner 
should review the claims file, including 
the veteran's service medical records.  
The examiner is requested to offer a 
medical opinion as to the likelihood that 
the veteran's currently diagnosed lumbar 
spine disorders are related to service.  
The examiner should specifically comment 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that a currently found 
disorder was incurred during service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  The examiner should also 
comment as to whether there is evidence 
of the presence of arthritis within the 
first year after service.  

3.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected depression and PTSD.  
The examiner is requested to determine 
all current manifestations associated 
with the veteran's PTSD and to comment on 
their severity.  The examiner should 
specifically comment regarding the 
presence or absence of the manifestations 
contemplated for a 70 or 100 percent 
rating under the VA psychiatric rating 
criteria.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  The claims 
folder should be available for review in 
conjunction with the examination.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.

4.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


